Citation Nr: 1417558	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  10-31 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of service connection for bronchitis.

2. Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1957 to September 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the RO.

In November 2013, the Board remanded the issue of whether new and material evidence had been received to reopen the claim of service connection for bronchitis for the purposes of providing appropriate VCAA notice to the Veteran and affording him with an opportunity to submit additional evidence to support his claim.  

The Veteran received notice by way of a November 2013 letter indicating that he had 30 days to submit any additional evidence.  The Board is satisfied that the development requested by its remand has now been satisfactorily completed and substantially complied for these issues.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Veterans Benefits Management System (VBMS).  

Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Virtual VA reveals documents that are duplicates of the documents already uploaded onto VBMS.

The now reopened claim of service connection for bronchitis is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.  



FINDINGS OF FACT

1. In a December 1959 rating decision, the RO denied the Veteran's claim of service connection for bronchitis on the basis that the evidence showed no manifestations of disability subsequent to service; he was notified of this action and apprised of his appellate rights, but did not appeal this decision or submit new and material evidence within the one year period thereafter.

2. The evidence added to the record since the December 1959 rating action includes a VA examination report showing a current diagnosis of mild chronic bronchitis and lay assertions linking the claimed lung manifestations to service that relate to previously unestablished facts necessary to substantiate the claim and that, by themselves, raise a reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

New and material evidence has been received since the December 1959 decision to reopen the claim of service connection for bronchitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the action taken hereinbelow is fully favorable to the Veteran, a full discussion of VCAA is not required at this time.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 



Reopening a Previously Denied Claim

Generally, a claim which has been denied in a final unappealed RO or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7103(a), 7104(a), 7105.  

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b). 

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The threshold for determining whether there is new and material evidence is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

However, the Board notes that, according to the plain language of the regulation, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).

The Board must presume the credibility of evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

In this case, the December 1959 RO rating decision denied the Veteran's original claim of service connection for bronchitis on the basis that no residuals of in-service bronchitis, or a current disability, was shown at separation from service.

Accordingly, as the Veteran did not file a timely NOD or submit new and material evidence within the one year thereafter, the December 1959 RO rating decision became final.  38 U.S.C.A. § 4105; 38 C.F.R. § 20.302.

Since the December 1959 rating decision, the Veteran has submitted medical evidence showing the presence of a current disability (mild chronic bronchitis).  See September 1963 VA examination record.  There is also a private treatment record dated in November 2012 noting acute bronchitis on a problem list.  He has also submitted lay statements indicating that he had had chronic bronchitis since service.

The evidence submitted, when presumed credible, cures a prior procedural defect and is not cumulative of the evidence already of record.

Thus, as new and material evidence has been submitted, the application to reopen the claim of service connection for bronchitis is granted.  38 U.S.C.A. § 5108.


ORDER

As new and material evidence has been submitted to reopen the Veteran's claim of service connection for bronchitis, the appeal to this extent is allowed, but is subject to further action as discussed hereinbelow.  


REMAND

The Board finds that additional development is necessary with respect to the issue of service connection for bronchitis.  

A current low disability is shown by the submitted medical evidence, and the Veteran has provided statements that his current bronchitis had its onset in service (October 1957).  

As such, a VA examination and medical opinion must be obtained to determine whether any current lung disability had its clinical onset during the Veteran's period of active service.  

Any outstanding medical evidence also should be obtained for review.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO should take all indicated action to contact the Veteran in order to obtain copies of all records referable to treatment rendered for the claimed lung condition since service and associate them with the record.   

The Veteran also should be notified that he may submit medical evidence or treatment records in support of his claim.  

2.  The RO then should have the Veteran scheduled for a VA examination to ascertain the current nature and likely etiology of the claimed lung condition.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is also requested to review all pertinent records associated with the claims file and to provide a medical opinion, with supporting rationale, as to the following:

Whether it is more likely than not, less likely than not, or at least as likely as not, that any current respiratory disability, including bronchitis, had its clinical onset during service of otherwise is related to an event or incident of his period of active service (to include the 1959 diagnosis of acute bronchitis).  

The examiner should discuss the Veteran's service history as well as his post-service evidence, and any other pertinent risk factors for bronchitis or other respiratory disorders.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3. After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013)


______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


